DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/03/2020, 05/24/2022 and 07/01/2022 has been considered by the examiner.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillman (US PUB 2016/0327779 in related embodiments).

Regarding claim 1, Hillman teaches a microscopy system (a DRI system 100 may be a DRI microscopy system, FIGS. 1 and 23. para [0155]-[0157] and [0190]) comprising: a first objective (2340) positioned adjacent to a sample (2345) to be imaged (para. [0296], illustrated in figure 23D), the first objective being configured to both illuminate (an oblique sheet of light 2342) the sample with light and collect light from the sample (i.e., FIG. 24B depicts how the oblique light sheet illuminates the sample, while emitted light is collected by the same objective lens, para. [0085], [0559], figures 23D & 24A-24B); and a remote imaging module (objectives 2360, 2380 and 2360a, 2360b) positioned remotely from the first objective and the sample (as shown at least in figures 23A & 23D), the remote imaging module being configured to rotate the image plane of the collected light (i.e., the second objective 2360a and the third objective 2360b (remote imaging module) are both used to form and rotate the intermediate image (image plane) of the light from the illumination directed in a respective direction during a respective instant or cycle, para [0296] and as shown in figure 23D).

	Regarding claim 2, Hillman as set forth in claim 1 further teaches the first objective is configured to illuminate the sample with oblique illumination light (2342, 2342’) and wherein the remote imaging module rotates the image plane of the collected light to account for an angle of the oblique illumination light (para. [0296]).

Regarding claim 3, Hillman teaches the microscopy system is a selective plane illumination microscopy (SPIM) system (para. [0303]).

Regarding claim 4, Hillman teaches the first objective is positioned below the sample (i.e., The single stationary objective configuration in combination with the scanning/de-scanning configuration in embodiments of the disclosed subject matter allows DRI to be used in a manner similar to other upright or inverted (below the sample) microscopes, or to be provided as an addition or modification to existing microscopes, such as confocal microscopes, para. [0155], also see para. [0192] where the objective 202 may be in an inverted configuration, figure 2A).

Regarding claim 5, Hillman as set forth in claim 4 further teaches a microscope stage configured to support the sample (i.e., a stage or other specimen support may be provided to allow the subject 1524 (sample) to be positioned, para. [0269], figure 15, also see para. [0293], figure 23B) and wherein the first objective is positioned below the microscope stage (para. [0155] and [0192]).

Regarding claim 6, Hillman as set forth in claim 1 further teaches the first objective is a water-immersion objective (i.e., a glass coverslip over the sample such that the upright SCAPE objective could be immersed in a drop of water on top of the coverslip without disturbing the sample, para. [0584]).

Regarding claim 7, Hillman as set forth in claim 1 further teaches the remote imaging module comprises a second objective (2360, 2360a) and a third objective (2380, 2360b) (as shown at least in figures 23A-23D).

Regarding claim 15, Hillman as set forth in claim 7 further teaches a translation stage and wherein the remote imaging module is mounted to the translation stage (i.e., The sample was translated along the depth dimension (z) using a micromanipulator stage in increments of 1/1000th of an inch, para [0597]).

Regarding claim 16, Hillman as set forth in claim 1 further teaches the system has an effective detection numerical aperture greater than 0.7 (i.e., a 0.95 NA, para. [0611], figure 48B).

Regarding claim 18, Hillman as set forth in claim 1 further teaches a light source (a laser 2300) that generates the light that illuminates the sample (2345) (as shown in figure 23D).

Regarding claim 19, Hillman as set forth in claim 1 further teaches an image sensor (a camera 2390 that includes a light detector (e.g., a CCD)) that captures the light collected from the sample (para. [0290] and [0297], figures 23A & 23D).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-14, 17, 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman (US PUB 2016/0327779 in related embodiments).	
					
Regarding claim 8, Hillman teaches the second objective and the third objective are mismatched in that they are surrounded by or immersed in media having different indices of refraction (i.e., the spatial light modulator 660 can be replaced with a custom optical component (like objectives) that provides the desired refraction pattern (having different indices of refraction), para. [0223], figure 6G).
Hillman discloses the claimed invention except for explicit teachings of the second and the third objectives are mismatched in that they are surrounded by or immersed in media having different indices of refraction.
However, Hillman further teaches any immersion medium for the objective lenses of the modules 108, 126, para. [0171], figure 1…All images shown here were acquired using an Olympus XLUMP1anFL 20x/0.95W objective lens ... light emerging from the objective back aperture on the side opposite to the 488 nm excitation beam is mapped ... use a pair of objective lenses to create and then rotate this plane ... This objective pair is currently an Olympus UPlanSApo 20x/0.75NA and either an Olympus, UP1anFL N 10x/0.30 NA or an Olympus, LCP1anFL 20x/0.40NA; the 0.95W objective lens understood as water immersed, and the objective pair lenses understood to be air immersed, para. [0588]-[0589].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pair of objective lenses with any desired immersion medium (like water and/or air) having different indices of refraction, for the purpose of changes in objective NA will alter resolution both through alteration of the intersection angle between the incident and detected light, and changes in the individual excitation and emission point spread functions and use a pair of objective lenses to create and then rotate an oblique plane.

Regarding claims 9 and 21, Hillman as set forth in claim 8 and 20 further teaches third objective is a liquid-immersion objective that is immersed in a liquid (i.e., any immersion medium for the objective lenses of the modules 108, 126, para. [0171]).
Hillman discloses the claimed invention except for explicit teachings of third objective is a liquid-immersion objective. 
However, Hillman further teaches any immersion medium for the objective lenses of the modules 108, 126, para. [0171], figure 1…All images shown here were acquired using an Olympus XLUMP1anFL 20x/0.95W objective lens ... light emerging from the objective back aperture on the side opposite to the 488 nm excitation beam is mapped ... use a pair of objective lenses to create and then rotate this plane ... This objective pair is currently an Olympus UPlanSApo 20x/0.75NA and either an Olympus, UP1anFL N 10x/0.30 NA or an Olympus, LCP1anFL 20x/0.40NA; the 0.95W objective lens understood as water immersed, and the objective pair lenses understood to be air immersed, para. [0588]-[0589].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pair of objective lenses with any desired immersion medium (like a liquid media) having different indices of refraction, for the purpose of changes in objective NA will alter resolution both through alteration of the intersection angle between the incident and detected light, and changes in the individual excitation and emission point spread functions.

Regarding claims 10 and 22, Hillman as set forth in claim 9 and 21 further teaches the third objective is water-immersion objective that is immersed in water (i.e., any immersion medium for the objective lenses of the modules 108, 126, para. [0171]).
Hillman discloses the claimed invention except for explicit teachings of the third objective is a water-immersion objective.
However, Hillman further teaches any immersion medium for the objective lenses of the modules 108, 126, para. [0171], figure 1…All images shown here were acquired using an Olympus XLUMP1anFL 20x/0.95W objective lens ... light emerging from the objective back aperture on the side opposite to the 488 nm excitation beam is mapped ... use a pair of objective lenses to create and then rotate this plane ... This objective pair is currently an Olympus UPlanSApo 20x/0.75NA and either an Olympus, UP1anFL N 10x/0.30 NA or an Olympus, LCP1anFL 20x/0.40NA; the 0.95W objective lens understood as water immersed, and the objective pair lenses understood to be air immersed, para. [0588]-[0589].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pair of objective lenses with any desired immersion medium (like water) having different indices of refraction, for the purpose of changes in objective NA will alter resolution both through alteration of the intersection angle between the incident and detected light, and changes in the individual excitation and emission point spread functions.

Regarding claims 11 and 23, Hillman as set forth in claim 9 and 21 further teaches the second objective is an air objective that is surrounded by ambient air (i.e., any immersion medium for the objective lenses of the modules 108, 126, para. [0171]).
Hillman discloses the claimed invention except for explicit explicit teachings of a air objective.
However, Hillman further teaches any immersion medium for the objective lenses of the modules 108, 126, para. [0171], figure 1…All images shown here were acquired using an Olympus XLUMP1anFL 20x/0.95W objective lens ... light emerging from the objective back aperture on the side opposite to the 488 nm excitation beam is mapped ... use a pair of objective lenses to create and then rotate this plane ... This objective pair is currently an Olympus UPlanSApo 20x/0.75NA and either an Olympus, UP1anFL N 10x/0.30 NA or an Olympus, LCP1anFL 20x/0.40NA; the 0.95W objective lens understood as water immersed, and the objective pair lenses understood to be air immersed, para. [0588]-[0589].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pair of objective lenses with any desired immersion medium (like air) having different indices of refraction, for the purpose of changes in objective NA will alter resolution both through alteration of the intersection angle between the incident and detected light, and changes in the individual excitation and emission point spread functions.

Regarding claims 12 and 24, Hillman as set forth in claim 9 and 21 further teaches the second objective is a liquid-immersion objective that is immersed in a second liquid (i.e., any immersion medium for the objective lenses of the modules 108, 126, para. [0171]).
Hillman teaches discloses the claimed invention except for explicit teachings of a second liquid.
However, Hillman further teaches any immersion medium for the objective lenses of the modules 108, 126, para. [0171], figure 1…All images shown here were acquired using an Olympus XLUMP1anFL 20x/0.95W objective lens ... light emerging from the objective back aperture on the side opposite to the 488 nm excitation beam is mapped ... use a pair of objective lenses to create and then rotate this plane ... This objective pair is currently an Olympus UPlanSApo 20x/0.75NA and either an Olympus, UP1anFL N 10x/0.30 NA or an Olympus, LCP1anFL 20x/0.40NA; the 0.95W objective lens understood as water immersed, and the objective pair lenses understood to be air immersed, para. [0588]-[0589].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pair of objective lenses with any desired immersion medium (like a second liquid) having different indices of refraction, for the purpose of changes in objective NA will alter resolution both through alteration of the intersection angle between the incident and detected light, and changes in the individual excitation and emission point spread functions.

Regarding claims 13 and 25, Hillman as set forth in claim 8 and 21 further teaches a separation device positioned between the second objective and the third objective that contains the liquid (i.e., any immersion medium for the objective lenses of the modules 108, 126, para. [0171]).
Hillman further teaches agar solutions were cast into small discs by filling a 5 mm inner diameter reservoir glued to a microscope slide and immediately covering with a glass coverslip, para. [0616].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include reservoir glued to a microscope objective, for the purpose of changes in objective NA will alter resolution both through alteration of the intersection angle between the incident and detected light, and changes in the individual excitation and emission point spread functions.

Regarding claims 14 and 26, Hillman as set forth in claim 13 and 25 further teaches the separation device is mounted to the third objective (i.e., any immersion medium for the objective lenses of the modules 108, 126, para. [0171]).
Hillman further teaches agar solutions were cast into small discs by filling a 5 mm inner diameter reservoir glued to a microscope slide and immediately covering with a glass coverslip, para. [0616].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include reservoir glued to a third microscope objective, for the purpose of changes in objective NA will alter resolution both through alteration of the intersection angle between the incident and detected light, and changes in the individual excitation and emission point spread functions.

Regarding claim 17, Hillman as set forth in claim 1 further teaches the system has an effective detection numerical aperture greater than 1.0 (i.e., a 0.95 NA, para. [0611], figure 48B).
Hillman discloses the claimed invention except for explicit teaching of an effective NA greater than 1.0. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a 0.95 NA since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	
Regarding claim 20, Hillman teaches remote imaging module (objectives 2360, 2380 and 2360a, 2360b, figures 23A & 23D, para [0296]) configured to rotate an image plane of light within an optical system (a DRI system 100 as an optical system, FIGS. 1 and 23. para [0155]-[0157] and [0190]), the module comprising: a first objective (2360, 2360a) having a first optical axis; and a second objective (2380, 2360b) having a second optical axis, the second optical axis forming an angle with the first optical axis (i.e., The illumination beam within the subject may be parallel to the optical axis of the objective or at an oblique angle relative to it, para. [0011], and as shown at least in figures 23A & 23D, para. [0290], [0296] and [0301]); wherein the first objective and the second objective are mismatched in that they are surrounded by or immersed in media having different indices of refraction (i.e., the spatial light modulator 660 can be replaced with a custom optical component (like objectives) that provides the desired refraction pattern (having different indices of refraction), para. [0223], figure 6G).
Hillman discloses the claimed invention except for explicit teachings of the second and the third objectives are mismatched in that they are surrounded by or immersed in media having different indices of refraction.
However, Hillman further teaches any immersion medium for the objective lenses of the modules 108, 126, para. [0171], figure 1…All images shown here were acquired using an Olympus XLUMP1anFL 20x/0.95W objective lens ... light emerging from the objective back aperture on the side opposite to the 488 nm excitation beam is mapped ... use a pair of objective lenses to create and then rotate this plane ... This objective pair is currently an Olympus UPlanSApo 20x/0.75NA and either an Olympus, UP1anFL N 10x/0.30 NA or an Olympus, LCP1anFL 20x/0.40NA; the 0.95W objective lens understood as water immersed, and the objective pair lenses understood to be air immersed, para. [0588]-[0589].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pair of objective lenses with any desired immersion medium (like water and/or air) having different indices of refraction, for the purpose of changes in objective NA will alter resolution both through alteration of the intersection angle between the incident and detected light, and changes in the individual excitation and emission point spread functions and use a pair of objective lenses to create and then rotate an oblique plane.

Regarding claim 27, Hillman as set forth in claim 25 further teaches the separation device includes a reservoir that contains the liquid and a window that enables light to travel from the first objective, through the liquid, and to the second objective (i.e., any immersion medium for the objective lenses of the modules 108, 126, para. [0171]).
Hillman further teaches agar solutions were cast into small discs by filling a 5 mm inner diameter reservoir glued to a microscope slide and immediately covering with a glass coverslip. The presence of the glass coverslip, as well as the aqueous agar phantom (with added lipid) provides a reasonable approximation in terms of geometry and refractive indices to the cranial window in our awake mouse experiments, para. [0616].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include reservoir glued to a microscope objective and a window, for the purpose of changes in objective NA will alter resolution both through alteration of the intersection angle between the incident and detected light, and changes in the individual excitation and emission point spread functions.

Regarding claim 28, Hillman teaches a method for imaging a sample (para. [0150]), the method comprising: illuminating a sample (2345) with light (2342) using a first objective (2340) (as shown in figure 23A, para. [289]-[0290]); capturing light from the sample also using the first objective (i.e., FIG. 24B depicts how the oblique light sheet illuminates the sample, while emitted light is collected by the same objective lens, para. [0085], [0559], figures 23D & 24A-24B); and rotating the image plane of the captured light using a remote imaging module (2360 and 2380) (para. [0290]and [0301], figure 23), the remote imaging module comprising a second objective (2360) and a third objective (2380) that are mismatched in that they are surrounded by or immersed in media having different indices of refraction (i.e., the spatial light modulator 660 can be replaced with a custom optical component (like objectives) that provides the desired refraction pattern (having different indices of refraction), para. [0223], figure 6G).
Hillman teaches the limitation of claim 8 except for explicit teachings of the second and the third objectives are mismatched in that they are surrounded by or immersed in media having different indices of refraction.
However, Hillman further teaches any immersion medium for the objective lenses of the modules 108, 126, para. [0171], figure 1…All images shown here were acquired using an Olympus XLUMP1anFL 20x/0.95W objective lens ... light emerging from the objective back aperture on the side opposite to the 488 nm excitation beam is mapped ... use a pair of objective lenses to create and then rotate this plane ... This objective pair is currently an Olympus UPlanSApo 20x/0.75NA and either an Olympus, UP1anFL N 10x/0.30 NA or an Olympus, LCP1anFL 20x/0.40NA; the 0.95W objective lens understood as water immersed, and the objective pair lenses understood to be air immersed, para. [0588]-[0589].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pair of objective lenses with any desired immersion medium (like water and/or air) having different indices of refraction, for the purpose of changes in objective NA will alter resolution both through alteration of the intersection angle between the incident and detected light, and changes in the individual excitation and emission point spread functions and use a pair of objective lenses to create and then rotate an oblique plane.

Regarding claim 29, Hillman as set forth in claim 28 further teaches the second objective is an air objective that is surrounded by ambient air and the third objective is a liquid-immersion objective that is immersed in a liquid (i.e., any immersion medium for the objective lenses of the modules 108, 126, para. [0171]).
Hillman discloses the claimed invention except for explicit teachings of the second objective is an air objective and the third objective is a liquid-immersion objective. 
However, Hillman further teaches any immersion medium for the objective lenses of the modules 108, 126, para. [0171], figure 1…All images shown here were acquired using an Olympus XLUMP1anFL 20x/0.95W objective lens ... light emerging from the objective back aperture on the side opposite to the 488 nm excitation beam is mapped ... use a pair of objective lenses to create and then rotate this plane ... This objective pair is currently an Olympus UPlanSApo 20x/0.75NA and either an Olympus, UP1anFL N 10x/0.30 NA or an Olympus, LCP1anFL 20x/0.40NA; the 0.95W objective lens understood as water immersed, and the objective pair lenses understood to be air immersed, para. [0588]-[0589].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pair of objective lenses with any desired immersion medium (like a liquid and air) having different indices of refraction, for the purpose of changes in objective NA will alter resolution both through alteration of the intersection angle between the incident and detected light, and changes in the individual excitation and emission point spread functions.

Regarding claim 30, Hillman as set forth in claim 28 further teaches illuminating a sample (2345) comprises illuminating the sample with oblique light (2342) (as shown in figure 23A, 24A & 24B, para. [0084]-[0085] and [0290]).

Regarding claim 31, Hillman as set forth in claim 30 further teaches illuminating a sample further comprises illuminating the sample from below (i.e., The single stationary objective configuration in combination with the scanning/de-scanning configuration in embodiments of the disclosed subject matter allows DRI to be used in a manner similar to other upright or inverted (below the sample) microscopes, para. [0155]…light from above and below the axial focal plane of the planar illumination beam, para. [0211]).




Cited prior art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cutrale et al. U.S. Pre Grant Publication No. 20140320601 teaches field of single plane Illumination microscopy (SPIM), “FIG. 1D is a typical setup of an iSPIM. Laser beam from laser 10 is inserted into a 10.times. beam expander 12 and reflected by a mirror 14 both mounted on a vertically moving component 17. Cylindrical lens 18 and achromatic doublet 20 are mounted on the "injection arm" 22. The dichroic mirror 13 reflects the beam vertically into the back aperture of the objective 24 which is directed in turn onto specimen 46. The emission light collected through objective 24 is reflected out of the body microscope, redirected by mirror 28 into a tube containing two achromatic doublet lenses 26. The virtual image is formed after the second objective 30. Objective 32 is mounted on an objective wheel 33. Virtual plane light is collected and the resulting image is focused on the camera 34 through tube lens 36”, para. [0047].







Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
November 4, 2022